Landis, J.
This appeal is from the judgment denying appellant’s motion to vacate the previous judgment of conviction of larceny by shoplifting1 which had been entered by the court upon appellant’s plea of guilty.
Appellant’s verified motion to vacate judgment filed in the lower court was as follows:
“ . . . the defendant in the above-entitled cause . . . being duly sworn upon his oath deposes and says:
“1. By affidavit dated March 19, 1962, he was charged herein with larceny by shoplifting for allegedly stealing an $18.99 radio.
“2. At his arraignment, he pleaded not guilty and asked for trial by jury.
“3. Sometime before March 12, 1963, the prosecutor for this judicial circuit acting for the State of Indiana and the defendant’s attorney agreed that in the interests of justice if the defendant would change his plea to guilty of this offense said pros¿cutor would recommend a suspended sentence. The honorable judge was aware of this and concurred in the matter. This was represented to the defendant who on said March 12, 1963, changed his plea to guilty.
“4. On May 15, 1963, when the less than tal*361ented probation officer had submitted a paper purporting to be a pre-sentence investigation, the Court acting on the same sentenced the defendant to the Indiana State Farm for a period of 90 days and fined him the maximum of $200.00. Said paper was nothing more than a story based on irrelevant heresay [sic]. Actually the defendant had a very minor criminal record.
“5. That he is not guilty of the crime charged as he previously informed the Court at his arraignment and he only changed his plea after hearing of the above representations.
“WHEREFORE, defendant moves the court to vacate its judgment herein, to withdraw his plea of guilty and enter his plea of not guilty and stand trial by jury.”
The State filed nothing in opposition to the motion to vacate judgment and the court denied the same without a hearing of evidence upon the allegations therein contained, the record merely showing the said motion was filed, submitted and denied on May 16,1963.
Appellee (The State) has conceded in its brief that if appellant’s motion to vacate judgment and withdraw the guilty plea were uncontroverted, its allegations should be accepted as true, but appellee contends such allegations were already contradicted by appellant’s statements under oath in open court at the time appellant entered his plea of guilty to the charge. Appellee cites the following:
“Q. Is your present plea done freely and voluntarily?
“A. Yes.
“Q. No pressure, no duress in any form for you to make the change of plea; no promises of leniency, on the other hand?
“A. No promises.”
Appellee further cited the court’s statement to appellant at such time that if he expected leniency; he should start telling the truth.
*362In reviewing the question of whether the lower court abused its discretion in denying appellant’s motion to vacate judgment and withdraw the guilty plea, it can be said that if there is a conflict in the evidence, and there is substantial evidence indicating appellant was fully advised of his rights, that his plea of guilty was freely and understandingly entered, and that at the time appellant entered his plea of guilty he freely and willingly admitted his guilt, there would appear to us no abuse of discretion by the lower court in denying the motion to set aside the judgment and plea, but rather that appellant’s motion in reality was filed because of his disappointment in the expectation that his punishment would be light. See: Allen v. State; Cordes v. State (1944), 222 Ind. 431, 433, 54 N. E. 2d 104.
We of course have no knowledge of the truth or falsity of the assertions by appellant in his pleadings filed in the trial court, but the statement under oath by the accused in his petition to set aside the judgment of conviction, rendered on his plea of guilty, setting forth that he had informed the trial court at the time of his arraignment he was not guilty of the offense of which he was charged, goes to the very heart of the question of whether his plea of guilty was entered freely and understandingly so as to have validity.
The record before us shows no pleading by the State denying the truth of the allegations of appellant in his petition and no hearing. If appellant desired a hearing and an opportunity to introduce evidence upon the allegations of his said petition to set aside judgment and withdraw the plea, he should have been accorded the same. As the record stands as above indicated, it shows no denial of the allegations of appellant’s petition, and the trial court could not properly have summarily overruled the same.
*363Judgment reversed with instructions to set aside the lower court’s ruling denying the motion to vacate and further directing the lower court to reopen the issues on appellant’s motion to vacate and for further proceedings.
Arterburn, C. J., and Jackson, Myers and Achor, JJ., concur.

. Burns’ §§10-3025, 10-3026 (1963 Supp.), Acts 1959, ch. 194, §2, p. 441, Acts 1959, ch. 194, §3, p. 441.